DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on February 13, 2019.
Claims 1-12 are pending and have been examined. 
This action is made NON-FINAL. 
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Specification
The disclosure is objected to because of the following informality:
In ¶000392, “Block 5012” from Fig. 5 is not mentioned, thus is missing and needs to be corrected in accordance to MPEP 608.01 or 37 CFR 1.84 (p).



Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Regarding claim 1, Step 1: the claimed invention falls under statutory category a process. However, Step 2A Prong 1: because the claims recites a method to storing,…a first fact associated with a first subject, a second fact associated with a second subject, and a third fact associated with a third subject, the first fact, the second fact, and the third fact having a same field name in the database; receiving, at …, a first report of the first subject, the first report comprising the first fact and a first set of linking words generated by a human writer; transmitting, …, the first report of the first subject; transmitting…, the second fact and the first set of linking words; receiving, …, a second report of the second subject, the second report comprising the second fact and a second set of linking words generated by the human writer; transmitting,…, the second report of the second subject; and transmitting,… a third report of the third subject when the first set of linking words corresponds to the second set of linking words, the third report comprising the third fact and the second set of linking words.

These limitations, describe a method for identifying and categorizing user financial information to automate the detection of suspicious transactions as money laundering activities. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of fundamental economic principles or practices by evaluating customer’s facts such as background and transactional data with linking words information to detect a risk score, mitigate the risk by detecting money laundering for the compliance and success of the financial institutions and businesses with law and regulations enforcement. As disclosed in the specification, this invention allows to improve searches, some conventional systems generate an alert when a condition is satisfied. The alert system may mitigate the need for a human to read a report. That is, an alert may notify a user of a specific matter and provide  commercial or legal interactions engagement through agreements in the form of legal obligations or sales activities or behaviors for the reason stated above. Thus, it represents a certain method of organizing human activities by performing reports that can ensure that the laws and regulations are being enforced inside the financial business and avoid fraudulent or illegal losses.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because claim 1 as a whole, while looking for its additional elements of a database of a first computer system; first computer system; second computer system, third computer system, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely using a generically computer systems to perform the steps of collecting, analyzing and displaying its results and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). 

In claim 9 an additional element is recited as a device interface, this is also, merely used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)).
Thus, all of this is indicative of the fact that both claims has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, it does not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or non-transitory computer systems to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies with a device interface to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-12, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of Claims 3: in which the customer data is associated with at least one of an individual, an organization, or a combination thereof; Claim 6: in which the transaction data is associated with at least one of a person, an organization, or a combination thereof. Claim 9 and 11: These claims further describe the abstract idea and recite an additional element of a device interface residing at a financial institution and at a government organization, which is at best another recitation to using a computer device and does not provide for integration at 2nd prong or significantly more at step 2B and is nothing more than descriptive language about the elements that define the abstract idea. 

For the rest of the dependent claims 2, 4-5, 7-8, 10 and 12, these are nothing more than further describing the abstract idea performed by the computer-implemented method and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Pub No. 20180121919 A1) referred as Song (2019) hereafter, in view of Song (U.S. Pub No. 20140058914 A1) referred as Song (2014) hereafter.     
Regarding claim 1: 
Song (2019) teaches:
storing, in a database of a first computer system, a first fact associated with a first subject, a second fact associated with a second subject, and a third fact associated with a third subject, the first fact, the second fact, and the third fact having a same field name in the database, (“A database stored on the memory device is adapted to store at least a first set of data and a second set of data provided by a consumer. The first set of data and the second set of data are personal information associated with the consumer” ¶0034) Examiner note: the first, second and third subjects are being interpreted as a consumer’s or government personal information having a same field name of at least one of the following: “Suspect Name, First Cash Transactional Amount, First Deposit Date, Second Cash Transactional Amount, Second Deposit Date, Bank Name, Account Opening Date, and Average Account Balance” as stated in ¶00279 from the applicant specifications and is further detailed in this reference in ¶0059. 
receiving, at the first computer system from a second computer system, a first report of the first subject, the first report comprising the first fact and a first set of linking words generated by a human writer; (“a computer system to prevent consumer identity fraud has a processor and a memory device coupled to a network. The processor receives over the network from a consumer contact information, an expiration date of a fraud alert, and a desired early warning period to renew the fraud alert.” ¶0031) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the first computer system is receiving such the fraud alert report and the first subject report from a second computer or credit report company or financial institution computer and the linking words are being interpreted as being part of the consumer’s or government personal information that describes their transactions. 
transmitting, from the first computer system to a third computer system, the first report of the first subject; (“The processor transmits to the consumer on the occurrence of the desired early warning period a reminder to post a new fraud alert with at least one credit report company.” ¶0031) Examiner note: Under BRI, the first computer system is then transmitting such report and the first subject report to a third computer or a consumer’s or government computer. 
transmitting, from the first computer system to the second computer system, the second fact and the first set of linking words; (“The first set of data and the second set of data are personal information associated with the consumer. The computer system also has a first communications device transmitting in response to instructions from the processor the second set of data to a device interface via the network when the processor receives from the device interface a third set of data from the network.” ¶0032) Examiner note: Under BRI, the first computer system is transmitting the second report and the first linking words to a second computer or credit report company or financial institution computer. 
receiving, at the first computer system from the second computer system, a second report of the second subject, the second report comprising the second fact and a second set of linking words generated by the human writer; (“A computer system receives identification information from a presumed consumer and stores the identification information in a database. The computer system also receives a personal phone number from the presumed consumer and stores the personal phone number associated with the identification information of the presumed consumer in the database. The computer searches the database to find all historical identification information associated with the personal phone number of the presumed consumer; and indicates a potential identity theft by the presumed consumer when the identification information of the presumed consumer does not correspond to other historical identification information stored in the database and associated with the personal phone number of the presumed consumer.” ¶0035) Examiner note: Under BRI, the presumed 
transmitting, from the first computer system to the third computer system, the second report of the second subject; and (“When a presumed user intends to log into the PPAITPN computer system, he/she must enter the correct user ID and password (block 6001) like the traditional approach. If the user ID and password are correct, the PPAITPN computer system can randomly generated a pass code, which is different in each login. In addition, the PPAITPN computer system can send this pass code to a destination associated with the officially registered user through a message (block 6002).” ¶0195) Examiner note: Under BRI the PPAITPN is being interpreted as the first computer, the consumer’s or government computer as the third computer, and the second subject and report as belonging to the presumed user. The pass code is being treated as a report for breaching the legit consumer or government.
Song (2019) does not explicitly teach the following limitation. However, Song (2014) does further teach:
transmitting, from the first computer system to the third computer system, a third report of the third subject when the first set of linking words corresponds to the second set of linking words, the third report comprising the third fact and the second set of linking words. (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138) Examiner note: The compliance officer or responsible person is being interpreted as a third subject that is related and is responsible to file Suspicious Activity Report (SAR) or the third report regarding to the consumer’s or government personal and transactional data as being the third fact and its linking or financial related words (For more information about the computer systems working together, refer ¶0017).

        It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).

Regarding claim 2:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) further teaches:
in which the third fact is at least based on customer data. (“a consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 3:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 2, respectively.
Song (2019) further teaches:
in which the customer data is associated with at least one of an individual, an organization, or a combination thereof. (“a “consumer” generally refers to a customer, subject, person, payer, user, or client, etc., seeking to perform a transaction with an individual, merchant, and/or financial institution.” ¶0041)

Regarding claim 4:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 2, respectively.
Song (2019) further teaches:
in which the customer data is associated with at least one of an industry category of a customer, a business type of the customer, a geographical area of the customer, a country of an address of the customer, a nature of a business of the customer, a product type of the business, a services type of the business, a structure of the business, a profession of the customer, a nationality of the customer, a historical record, a type of transaction conducted, a balance of an account, funds inflow, funds outflow, a transactional pattern, a number of transactions, an amount of transactions, a transactional volume, a transactional frequency, a transactional derivative, a location of the transaction, a time of the transaction, a country of the transaction, a sender of a money transfer transaction, a location of the sender, a country of the sender, a nature of the sender, a recipient of a money transfer transaction, a location of the recipient, a country of the recipient, a nature of the recipient, a relationship, a social status, a political exposure, a historical transaction, a number of suspicious activity reports (SARs) filed for money laundering and terrorist financing cases, a category of the first financial institution, a business type of the first financial institution, a geographical area of the first financial institution, a country of a head office of the first financial institution, a nature of a business of the first financial institution, an age of a person, a sex of the person, an income level of the person, an appearance of the person, a judgment about the person, a personal condition of the person, a family condition of the person, a family member of the person, a family member’s condition of the person, a friend of the person, a friend’s condition of the person, a historical record of the person, an industry category of the person, a geographical area of the person, a country of an address of the person, a profession of the person, a job type of an employee, an education level of an employee, an income level of an employee, a length of employment at a current job, a performance review record, an employment history, a duration of each employment in the employment history, a reason for termination of each employment in the employment history, an age of the employee, a sex of the employee, a personal condition of the employee, a family condition of the employee, a family member of the employee, a family member’s condition of the employee, a friend’s condition of the employee, a historical record of the employee, a type of work performed, a number of transactions performed, an amount of transactions performed, a largest amount of transaction, a number of transactions with a particular counter party, an amount of transactions with a particular counter party, a number of changes of a crucial record, a number of changes of a crucial record associated with a particular counter party, a geographical area of an employee’s home, a geographical area of an employee’s office, a country of an address of the employee, a due diligence result of the customer, a length of an account history, a number of name matches with gambling organizations in transactions, or a combination thereof., (“The “identification information” may include, but is not necessarily limited to, names, identification numbers, date of birth, signatures, addresses, passwords, phone numbers, email addresses, personal identification numbers, tax identification numbers, national identification numbers, countries that issue the IDs, states that issue the IDs, ID expiration date, photographs, fingerprints, iris scans, physical descriptions, and other biometric information. The embedded information can be read through optical, acoustic, electronic, magnetic, electromagnetic, and other media.” ¶0042; “consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 5:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) further teaches:
in which the third fact is at least based on transactional data. (“consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 6:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 5, respectively.
Song (2019) further teaches:
in which the transaction data is associated with at least one of a person, an organization, or a combination thereof. (“consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 7:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 5, respectively.
Song (2019) further teaches:
in which the transactional data is associated with at least one of cash, check, wire transfer, ATM (Automated Teller Machine), ACH (Automated Clearing House), virtual currency, virtual security, virtual instrument, credit card, debit card, prepaid card, electronic fund transfer, wires, monetary instruments, letters of credit, notes, securities, commercial papers, commodities, precious metal, account opening, account closure, an account application, deposit, withdrawal, cancellation, balance check, inquiry, credit, debit, or a combination thereof. (“A partial list of exemplary instruments or documents includes a driver's license, birth certificate, alien identification card, passport, official identification document, national identification document, benefits card, voter card, etc. and financial instrument such as a credit card, debit card, prepaid card, stored-value card, gift card, check card, ATM card, check, stock certificate, insurance ID card, brokerage ID card, police ID card, membership ID card, etc.” ¶0061)

Regarding claim 8:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) remains silent, however Song (2014) does further teach:
in which the third report comprises a Suspicious Activity Report (SAR). (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138)

        It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).

Regarding claim 9:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) doesn’t explicitly teaches the following limitation, however Song (2014) does further teach:
in which the second computer system comprises a device interface residing at a financial institution. (“To detect these money laundering cases, in one aspect of the present disclosure, a computer system collects transactional data from the financial institution and conducts data mining based on Anti-Money Laundering and Anti-Terrorist Financing scenarios across all the transactions of all clients for a period of 30 days or longer. A computer system may collect all funds transfer transactional details from different data sources, such as wire, ACH, card payments, mobile payments, etc., inside a financial institution and identifies a common recipient of these funds transfer transactions.” ¶0073)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the convenience of a second computer system and a device interface residing at a financial institution, as taught by Song (2014) because, “For example, banks train their tellers in the branches to observe and report anything they see as suspicious to comply with the Bank Secrecy Act. This traditional approach is no longer effective in the modern age because a bank's customers no longer need to appear in a branch of the bank. Customers can conduct electronic transactions remotely (e.g., ATM, Internet, etc.) and there are many financial instruments available to customers (e.g., checks, credit cards, debit cards, etc.). Furthermore, perpetrators are sophisticated and know how to avoid attracting attention from tellers. As a result, depending on tellers to detect suspicious activities for compliance with the Bank Secrecy Act is insufficient. (Song (2014); ¶0011).

Regarding claim 10:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 9, respectively.
Song (2019) further teaches:
in which the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof. (“When a prospective consumer attempts to open an account or conducts a transaction with a financial institution 200 (e.g., a bank) based on the identity of the consumer 100, the financial institution 200 can ask the consumer to provide an identification document (e.g., driver license, passport, etc.).” ¶0188)

Regarding claim 11:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) further teaches:
in which the third computer system comprises a device interface residing at a government organization. (“In another embodiment of the present disclosure, a consumer provides additional information, e.g., social security number and name, so that the PPAITPN can verify the accuracy of the partial personal information provided by the consumer through third parties such as government agencies, consumer credit report companies, etc.” ¶0069)

Regarding claim 12:
The combination of Song (2019) and Song (2014) as shown in the rejection above, discloses the limitations of claim 11, respectively.
Song (2019) remains silent, however Song (2014) does further teach:
in which the government organization comprises a Financial Crimes Enforcement Network (FinCEN). (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138)

        It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosworth-Davies (U.S. Pub No. 20030033228 A1) is pertinent because it “provide a method of enabling a financial institution to identify transactions that may be suspicious. The present invention provides a new approach to the concept of identifying such transactions by which the financial institution can achieve compliance with prevailing best practice requirements governing financial transaction irregularities.
Zimiles (U.S. Pub No. 20090182653 A1) is pertinent because it is “A case management system and method for evaluating a plurality of transactions against a set of rules, determining which rules are satisfied, scoring the transactions as a function of the satisfied rules, and risking ranking the transactions as a function of the transaction scores
Kloostra (U.S. Pub No. 20090125369 A1) is pertinent because it “relates generally to a system and method for analyzing, dispositioning, recording, reviewing and managing money laundering and terror financing suspicious activity alerts.”
Zoldi (U.S. Pub No. 20170270534 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687